DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dominique (US 2009/0045708) in view of Gaynor (US 8,261,963).

Regarding claims 1and 4, Dominique (figs. 1 and 6A) discloses an assembly and tray (capable of being used as a test tray), comprising: 
a tray frame 14; 
at least one column 16 movably coupled to the tray frame 14; wherein the at least one column 16 includes interlocking structures or clips 64, 66; and 
at least one pocket component 18 movably coupled to the at least one column 16.
Dominique fails to disclose the interlocking structures discussed above being magnetic.
However, Gaynor teaches an attachment means including clips, magnets, and combinations thereof (col. 4, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the clips of Dominique, magnets, for the predictable result of providing better attachment.
Regarding claim 2, Dominique further discloses the tray frame 14 includes a space 22 that is in the center of the tray frame 14 (fig. 1).
Regarding claim 3, Dominique further discloses tracks (i.e., portion of tray frame that engages at least one column 16) surround the space 22 in the center of the tray frame 14 (fig. 1).
Regarding claim 7, Dominique further discloses the at least one pocket component 18 includes a clip 36 (fig. 3).
Regarding claims 8 and 12, Dominique (fig. 1 and 6A) discloses an assembly and tray (capable of being used as a test tray), comprising: 
a tray frame 14; and 
a plurality of pockets (or compartments formed in the interior 12) movably coupled to the tray frame 14, each of the plurality of pockets including a plurality of pocket components 18, wherein at least one of the plurality of pockets is movably coupled to the tray frame by a column 16, wherein the column includes interlocking structures or clips 64, 66.
Dominique fails to disclose the interlocking structures discussed above being magnetic.
However, Gaynor teaches an attachment means including clips, magnets, and combinations thereof (col. 4, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the clips of Dominique, magnets, for the predictable result of providing better attachment.
Regarding claim 10, Dominique further discloses the tray frame 14 includes a space 22 that is in the center of the tray frame (fig. 1).  
Regarding claim 11, Dominique further discloses tracks (i.e., portion of tray frame that engages at least one column 16) surround the space 22 in the center of the tray frame 14 (fig. 1).
Regarding claim 14, Dominique further discloses each one of the plurality of pockets includes a plurality of pocket components 26, 28 (fig. 3). 
Regarding claim 15, Dominique further discloses each one of the plurality of pocket components 26, 28 includes a clip 36, 46 (fig. 3).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedro (US 4,158,876) in view of Gaynor (US 8,261,963).
Regarding claim 16, Pedro (fig. 1) discloses an assembly and test tray, comprising: 
first interlocking structures 9 on a tray frame10; 
second interlocking structures 9, 28 on at least one column 25, a portion 28 of the second interlocking structures 9, 28 engaging a portion of the first interlocking structures 9; and 
third interlocking structures 9, 28 on at least one pocket component 24, a portion 28 of the third interlocking structures 9, 28 engaging a portion 9 of the second interlocking structures 9, 28.  
Pedro fails to disclose the second interlocking structure being magnetic interlocking structures.
However, Gaynor teaches an attachment means including slots and tabs and/or magnets (col. 4, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the second interlocking structure of Pedro, magnets, for the predictable result of providing better attachment.
Regarding claim 17, Pedro further discloses the at least one pocket component 24 is movably coupled to the tray frame 10 by the at least one column 25 (fig. 1).  
Regarding claim 18, Pedro further discloses the tray frame 24 includes a space in the center of the tray frame (fig. 1).
Regarding claim 19, Pedro further discloses tracks 31 surround the space in the center of the tray frame 10 (fig. 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pedro (US 4,158,876) in view of Gaynor (US 8,261,963) as applied to claim 17 above, further in view of Patel (US 6,109,847).
  Regarding claim 20, the modified Pedro discloses all elements of the claimed invention as applied to claim 17 above, but fails to disclose the at least one column including a clip. 
However, Patel teaches a divider 112 being attached to an end wall 114 with a clip or guide 126 (fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the at least one column of Pedro, a clip, as taught by Patel, for the predictable result of providing a guide that slidingly fits over the frame to easily guide the column within the frame.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that Dominique is not understood as being suitable for assembly and test of microprocessors, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735